Smith, J.:
The statute provides that a person sentenced to imprisonment in a State prison for life shall be deemed civilly dead (2 R. S., 701, § 20), and that a sentence of such imprisonment for a term less than for life suspends all the civil rights of the person so sentenced, and forfeits all public offices and all private trusts, authority or power, during the term of such imprisonment. (Id., § 19.) These provisions undoubtedly deprive a person sentenced .to a State prison, either for life or for a term of years, of all rights as a plaintiff in an action, but they do not free him from all liability as a defendant in an action. He does not thereby acquire immunity from the claims of private individuals, or the necessities of public justice. ' The statute suspends his rights alone, and not the rights of others against him. Though he may not sue he may be sued and the suit may be prosecuted to judgment against him. (Davis v. Duffie, 8 Bosw., 619 ; S. C. affd., 3 Keyes, 606.) And in general, he is subject to be.proceeded against in all the modes prescribed by law to enforce civil remedies, as if he were at large. (Morris v. Walsh, 14 Abb., 387.) If the defendant, by reason of his situation, is deprived *220of a meritorious defense, the court may, on a proper application after his release, open the default and vacate the judgment, when it can be done without prejudice to the rights of the adverse party. (See Phelps v. Phelps, 7 Paige, 150.) But the proceedings against him will not be set aside as irregular. (Id.)
The respondent’s counsel cites the case of O’Brien v. Hagan (1 Duer, 661.) In that case, Oaklet, Oh. J., held at chambers, after consulting some of the other judges, that a sentence to imprisonment in State prison, for a term of years, of the plaintiff in a civil suit pending at the time, had the effect to abate the suit, consequently that no further proceeding could be had therein, until it was properly revived. "We do not see how that decision can be reconciled with those already cited, and so far as it is inconsistent with them we think it should not be followed.
Orders appealed from reversed, with ten dollars costs and disbursements in each case.
Mullin, P. J., and Talcott, J., concurred.
Ordered accordingly.